Exhibit 13 March 28, 2013 Dear Fellow Shareholders, We are very pleased to report record earnings for 2012.This performance reflects the success of the Bank’s strategic plan to broaden and deepen our branch franchise market presence and expand regionally through business lines that are not branch dependent.Our earnings growth was matched with loan and deposit growth, continued strong asset quality, and improvement in our capital position.Earnings per diluted share for the year of $2.18 reflected a 246% increase from 2011. The Bank’s strong performance and optimism for the future resulted in the Board of Directors’ decision in November to increase our quarterly shareholder dividend by 17% to 14 cents per share. The Bank’s total return to shareholders during 2012, factoring in both dividends and stock price appreciation, was 50%. Mortgage and Consumer Lending Mortgage and consumer lending delivered an outstanding performance for the Bank in 2012.This was the year in which our investment since 2010 in building a much larger and scalable mortgage organization began to show its return potential.Originations totaled $147 million in 2012, almost double our 2011 production.This activity level produced a 10%increase in our year-end mortgage and consumer loan outstanding balances and gain on sale revenue of $2.1 million, almost four times 2011’s level.We chose to sell $70 million in mortgages during 2012, two-and-one-half times 2011’s total, primarily to manage our interest rate risk.However, our customer relationships are very important to us, so we retained the servicing of the loans we sold. Our loan servicing portfolio totaled $88 million at year-end, almost four times higher than the prior year end.Loan servicing fees increased 114% to $115,000 in 2012. In 2012, we retained our ranking as the number one loan originator in our four-town branch franchise and our nine-town Community Reinvestment Act area.We were particularly pleased to show great improvement in our market share of purchased mortgages, becoming number one in that category in our four-town franchise area.We ranked first in market share in Simsbury and Granby and top five in Avon and Bloomfield.We continued to extend our geographic reach throughout Connecticut in 2012.We originated mortgages in 81 towns during the year, 39 more than in 2011.Also, we attained approval from Massachusetts and Rhode Island to transact mortgage business in their states. During 2012, we were also busy expanding the ways people can do business with us and the products we offer.We added the convenience for customers to apply for mortgage and home equity loans and lines of credit online.We introduced a new website devoted exclusively to our mortgage and consumer loan capabilities.And we introduced several new mortgage products including jumbo, VA, USDA and CHFA loans. Mortgage and consumer loan asset quality remained a high priority during 2012.The delinquency rates for our mortgage, consumer loan, and purchased auto loan portfolios were very low at, respectively, 0.91%, 0.13% and 1.31%. Retail Banking Simsbury Bank continues to be the largest community bank in our four-town branch market.In fact, in 2012, we continued to be second only to Bank of America in overall deposit market share according to the FDIC’s annual deposit survey.We had a greater market share than the two Connecticut-based regional banks as well as many national and community bank competitors in the market.During the past five years, our four branches, on a combined basis, enjoyed a faster rate of deposit growth than any other bank’s branches in the market. We continue to take an advisor-based approach to providing excellent service to our customers.In order to maintain our role as a trusted partner with our customers, we continuously seek ways to improve our team’s knowledge and capability.During 2012, in addition to ongoing training and development, all members of our Retail Banking team participated in intensive retirement savings and income management training.Most households’ largest financial asset is their retirement savings, and their greatest challenge as they approach retirement is how to ensure that the savings provide income for a secure retirement.Simsbury Bank’s team is prepared to play a role in this customer need. Two of the most significant convenience improvements we introduced in 2012 were state-of-the-art ATMs and an improved online banking experience.Our new ATMs easily accept check and cash deposits, provide check imaging, provide more information about accounts, and are easier to use.Our online banking upgrade provided new functionality and an easier-to-navigate presentation. We are also pleased to continue to grow our Health Savings Account business.During 2012, we added 1,037 customers and now have almost 1,800 HSA accounts with total year-end balances of $4,061,000.Our local service approach to this specialized product has differentiated us in the banking and health insurance marketplaces.We are active across the state with our HSA product. Finally, we continued the effort introduced in 2011 to provide our deposit customers with relationship checking solutions that provide them with significant value on a profitable basis to the Bank.Customers have embraced the benefits of our Pinnacle accounts including preferred interest rates and free ATM usage.In 2012, we introduced the Advantage Checking account suite.Our Advantage Checking accounts were designed to provide customers with features and benefits to meet their needs, and they are designed to ensure that the Bank has profitable customer relationships. Commercial Banking Commercial Banking produced solid results with a second consecutive year of $20 million or more in new loan originations.At year-end, commercial loans accounted for 26% of the Company’s total loans.Growth in Commercial Banking accelerated in the fourth quarter when more than 37% of the year’s new funding occurred.The rate of growth was driven by the expansion in staffing to five experienced Commercial Relationship Managers and the addition of a new Chief Commercial Banking Officer. This increase in personnel reflects the Bank’s commitment to serving the credit and depository needs of small- and medium-sized businesses well beyond our four-town branch market area.Our array of services was expanded beyond loans, cash management, and investment services to include both import/export and standby letters of credit. Asset quality remains strong.Our exposure to investor-owned commercial real estate remains low.Delinquencies, non-accrual loans, and net charge-offs of commercial loans remained at minimal levels in 2012. - 2 - Treasury and Investments During 2012, the Bank’s Treasury and Investment activities were highlighted by a stable capital position, well-managed liquidity, sound risk management, and a growing investment portfolio.Based on growth in business loans, the Bank became eligible in 2012 to pay the lowest dividend rate of 1.00% on $9 million of preferred stock Tier 1 capital issued under the Small Business Lending Fund (SBLF).The Bank’s capital levels continue to meet well-capitalized regulatory guidelines.During the year, the Bank completed stress test modeling on both capital and liquidity levels.The results indicate that the Bank’s current capital levels would be sufficient under the proposed Basel III guidelines.Interest rate risk modeling was also enhanced during the year.The Bank’s investment securities portfolio grew by $35 million in 2012, with a moderate extension in portfolio duration.Moreover, the portfolio growth was accomplished while maintaining our historically low-risk posture toward investment portfolio structure and market interest rate changes. Investment Services Our investment services business, managed through our relationship with LPL Financial, continued to perform well during 2012.LPL made available well reviewed alternative investment products during the year that many of our clients found to be attractive ways to obtain better yields at acceptable risks than otherwise available.Assets under management increased over 6% to $64.1 million. We continue to seek ways to grow our investment services capabilities. 2013 Outlook The banking environment continues to change nationally and locally.Federal regulators are accelerating their rule-writing to implement the provisions of the Dodd-Frank Act.In January alone, the Consumer Financial Protection Bureau issued eight separate regulations or modifications to existing regulations to implement requirements of the Act.We work hard to ensure that we implement regulatory requirement changes in as efficient and compliant a manner as possible.Locally, during 2012, two more Central Connecticut community banks were acquired by larger banks, both with headquarters in Massachusetts.Since 2008, eight banks serving Central Connecticut, including six community banks, have been acquired by other banks.The change in the competitive landscape provides new opportunities for banks like Simsbury Bank, due to the inevitable disruption of customer relationships that occurs with mergers and acquisitions.As such, we continue to focus on business development efforts to present our mortgage, retail, and commercial banking strengths to prospective customers. Simsbury Bank remains committed to bringing the value of community banking to our customers and thereby providing an attractive investment return to our shareholders.The core value that a community bank brings to its customers is related to four key attributes: · Community banks have a much deeper understanding of and commitment to the local economy and marketplace.For larger banks, the towns they serve are ZIP codes.For us, they are families, businesses, arts organizations, healthcare providers and the many others who together create the opportunities and quality of life that cause people to choose to live and do business here.For a large bank, one weak town is offset by a strong one elsewhere.For a community bank, we prosper or fail based on the health and wellbeing of all of the towns we serve. · Community banks offer true local decision-making.When you apply for a loan with a community bank, all of the people involved in the decision work locally, from the loan officer to the bank president.Policies and procedures that guide the way we do business are written right here.If they prove to be unresponsive to customers or ineffective in any way, we will know that quickly and can modify them to improve them.Appropriate one-time exceptions can be approved in a timely manner.Regional and national banks have centralized loan underwriting units across the region and country, often far from the local economy.Large banks usually make policies and procedures at their headquarters based on their macro view of the world which may not be responsive to a local community’s situation. - 3 - · Community banks have fewer organizational levels.This is a great advantage as all employees are close to the customers.This allows us to hear more and listen better.It also allows us to handle unusual situations more quickly, as it is easy to get all the bank employees involved in the situation together.Larger banks have many more organizational levels, each with different decision-making authorities.Inevitably, the bureaucracy of a larger bank is required to have controls in place to both manage risk and ensure consistency.However, those controls sometimes work to the disadvantage of the customer. · Community banks generally have a customer-friendly approach to sales and service.Most community banks try to deliver a “high touch” experience to customers.This contrasts with the“cookie-cutter” and scripted approach that larger banks often take to customer interactions. Simsbury Bank’s brand of community banking is also based on a commitment to be an advisor to our customers and a partner in helping them achieve their life and financial goals. We thank you for your support and look forward to another strong year for Simsbury Bank, its shareholders, customers, employees, and the communities it serves. Sincerely, Martin J. Geitz Robert J. Bogino President & Chief Executive Officer Chairman of the Board of Directors - 4 - Selected Financial and Other Data (dollars in thousands, except per share data) At 12/31/12 At 12/31/11 At 12/31/10 Balance Sheet Data: Total assets $ $ $ Loans, net Investment securities Federal funds sold, money market mutualfunds, and other interest-earningdeposits 21,728 72,663 23,707 Deposits Stockholders’ equity For the Year Ended 12/31/12 For the Year Ended 12/31/11 For the Year Ended 12/31/10 Statement of Income Data: Total interest and dividend income $ $ $ Total interest expense Net interest and dividend income Provision for loan losses Net interest and dividend income afterprovision for loan losses Gain on loans sold, net Noninterest income Noninterest expense Income tax expense Net income Earnings per common share $ $ $ Earnings per common share,assuming dilution $ $ $ Other Data: Net interest spread % % % Net interest margin % % % Return on average assets % % % Return on average stockholders’ equity % % % Dividend payout ratio % % % Average stockholders’ equity toaverage assets % % % - 5 - Management's Discussion and Analysis of Financial Conditions and Results of Operations Forward-Looking Statements Certain statements contained in this Annual Report that are not historical facts may constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and are intended to be covered by the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.These statements, which are based on certain assumptions and describe the Company’s future plans, strategies and expectations, can generally be identified by the use of words such as “may,” “will,” “should,” “could,” “would,” “plan,” “believe,” “expect,” “anticipate,” “intend,” “estimate” or words of similar meaning.These forward-looking statements include statements relating to the Company’s anticipated future financial performance, projected growth and management’s long-term performance goals, as well as statements relating to the anticipated effects on results of operations and financial condition from developments or events, the Company’s business and growth strategies. These forward-looking statements are subject to significant risks, assumptions and uncertainties, and could be affected by many factors.The following list, which is not intended to be an all-encompassing list of risks and uncertainties affecting the Company, summarizes several factors that could cause the Company’s actual results to differ materially from those anticipated or expected in these forward-looking statements: ● economic conditions (both generally and in the Company’s markets) may be less favorable than expected, resulting in, among other things, a continued deterioration in credit quality, a further reduction in demand for credit and/or a further decline in real estate values; ● the general decline in the real estate and lending market may continue to negatively affect the Company’s financial results; ● inaccuracies in management’s assumptions used in calculating the appropriate amount to be placed into the Company’s allowance for loan and lease losses; ● restrictions or conditions imposed by regulators on the Company’s operations may make it more difficult for the Company to achieve its goals; ● legislative and regulatory changes (including the impact of the Dodd-Frank Wall Street Reform and Consumer Protection Act and related regulations) subject the Company to additional regulatory oversight which may result in increased compliance costs and/or require the Company to change its business model; ● changes in accounting standards and compliance requirements may adversely affect the businesses in which the Company is engaged; ● competitive pressures among depository and other financial institutions may increase significantly; ● changes in the interest rate environment may reduce margins or the volumes or values of the loans the Company makes; ● competitors may have greater financial resources and develop products that enable those competitors to compete more successfully than the Company can; ● the Company’s ability to attract and retain key personnel can be affected by the increased competition for experienced employees in the banking industry; ● adverse changes may occur in the equity markets; - 6 - ● war or terrorist activities may cause further deterioration in the economy or cause instability in credit markets; and economic, governmental or other factors may prevent the projected population and residential and commercial growth in the markets in which the Company operates. Forward-looking statements speak only as of the date on which they are made.The Company does not undertake any obligation to update any forward-looking statement to reflect circumstances or events that occur after the date the forward-looking statements are made. General This discussion is designed to assist you in better understanding the Company’s financial condition, results of operations, liquidity and capital resources and any significant changes and trends related thereto.This discussion should be read in conjunction with our financial statements. SBT Bancorp, Inc. (the “Company”) is the holding company for The Simsbury Bank & Trust Company, Inc. (the “Bank”).The Company was incorporated in the State of Connecticut on February 17, 2006.The Company became the Bank’s sole shareholder pursuant to a reorganization that occurred on March 2, 2006.The Company’s only business is its investment in the Bank, which is a community-oriented financial institution providing a variety of banking and investment services. The Bank was incorporated on April 28, 1992 and commenced operations as a Connecticut-chartered bank on March 31, 1995.The Bank's deposit accounts are insured under the Federal Deposit Insurance Act, up to the maximum applicable limits thereof.The Bank is not a member of the Federal Reserve System.The Bank's main office and its corporate offices are located in the town of Simsbury, Connecticut.The Bank has branch offices in the towns of Granby, Avon, and Bloomfield, Connecticut. The Bank also maintains a business office in Canton, Connecticut.The Bank's customer base consists primarily of individual consumers and small businesses in north central Connecticut.The Bank has in excess of 21,600 deposit accounts. The Bank offers a full range of commercial banking services to residents and businesses in its primary and secondary markets through a wide variety of mortgage programs, home equity lines and loans, FDIC-insured checking and savings accounts, and IRA and 401(k) rollovers, as well as safe deposit and other customary non-deposit banking services.As of December 31, 2012, approximately 88% of the Bank's loans were secured by residential property located in Connecticut. The Bank has two ATMs at its main office and at the Bloomfield branch, and one ATM at each of its other branch/business office locations.The ATMs generate activity fees based upon utilization by other banks' customers.The Bank offers investment products to customers through SBT Investment Services, Inc., a wholly-owned subsidiary of the Bank, and through its affiliation with the securities broker/dealer, LPL Financial Services Corporation. In May of 2010, the Bank formed NERE Holdings, Inc., a subsidiary to hold real estate primarily acquired through foreclosures. In January of 2011, the Bank formed Simsbury Bank Passive Investment Company, a subsidiary Passive Investment Company (PIC). Under current State of Connecticut statutes, Simsbury Bank Passive Investment Company is not subject to Connecticut corporation business taxes. During the third quarter of 2011, the Company received $9 million in capital through the Small Business Lending Fund (the “SBLF”) administered by the United Sates Department of the Treasury (the “Treasury”). The SBLF was created by the Treasury to encourage banks to increase lending to small business by providing capital to eligible banks at an adjustable dividend rate based on the volume of qualified lending. The Company’s initial weighted average dividend rate was 3%. However, as a result of its increased lending, the Company’s current weighted average dividend rate has been reduced to 1%. The Company used approximately $4.3 million of the proceeds to redeem all of the outstanding shares of preferred stock issued to the Treasury under the Treasury’s Troubled Asset Relief Program (“TARP”) Capital Purchase Program (“CPP”). - 7 - For the year ended December 31, 2012, the company’s net income totaled $2,044,000, compared to $910,000 for the year ended December 31, 2011, an increase of $1,134 ,000 or 125%.Net income available to common stockholders after preferred stock dividends and amortization was $1,898,000 or $2.18 per diluted share for the year ended December 31, 2012, compared to $550,000 or $0.63 per diluted share for the year ended December 31, 2011, a 246% increase in diluted earnings per share.Total assets on December 31, 2012 were $375 million, compared to $377 million on December 31, 2011. SBT Bancorp’s 2011 results were impacted by one-time charges related to the formation of Simsbury Bank Passive Investment Company (PIC) in the first quarter of 2011 and redemption of all outstanding shares of preferred stock issued to the Treasury under the TARP CPP in the third quarter of 2011.Excluding these one-time charges, the 2011 earnings would have been:net income of $1,081,000, net income available to common stockholders after preferred dividends and amortization of $827,000, and diluted earnings per share of $0.95.Compared to these pro forma 2011 results,net income increased by $963,000 or 89% and diluted earnings per share increased by $1.23 or 129% for the year ended December 31, 2012. Total revenues, consisting of net interest and dividend income plus noninterest income, were $14.6 million for 2012 compared to $12.6 million for 2011,an increase of $2.0 million or 16%.Net interest and dividend income increased in 2012 by $333 thousand or 3% while noninterest income increased by $1.7 million or 70% primarily due to an increase in gain on loans sold and an increase in service charges and fees. The net interest margin decreased 9 basis points to 3.18% in 2012 from 3.27% in 2011. The yield on interest earning assets decreased 26 basis points to 3.49% while cost of funds decreased 22 basis points to 0.40% in 2012. The Bank experienced a greater decline in yield on assets as compared to the decline in cost of funds. Total non-interest expenses for 2012 were $11.5 million, an increase of $754 thousand or 7% over 2011.The increase in expenses was primarily attributable to expenses associated with growing the Bank’s revenues.Salaries and employee benefit expenses and advertising and promotions fees increased by a total of $813 thousand during 2012 compared to 2011. Professional fees and FDIC insurance assessment decreased by a total of $360 thousand in 2012 compared to 2011.All other operating expenses were up by $301 thousand in 2012 compared to 2011. The provision for loan losses was $320 thousand in 2012 compared to $495 thousand in 2011, a decline of $175 thousand or 35%. On December 31, 2012, outstanding loans were $236 million, an increase of $19 million or 9% over a year ago.The allowance for loan losses was $2.6 million or 1.10% of total loans at December 31, 2012.This compares to an allowance for loan losses of $2.5 million or 1.14% of loans on December 31, 2011.The profile of the Company’s loan portfolio remained relatively low-risk throughout 2012.At year end, 70% of total loans were conventionally underwritten residential mortgages and consumer home equity lines and loans.Commercial loans represent 24% of the Company’s total loans.Other consumer loans comprise 5% of total loans.The Company’s exposure to commercial real estate concentrations is relatively low.Total exposure to builder and land development loans and non-owner occupied commercial real estate was $11 million at year end, 5% of total loans and 37% of total stockholders’ equity.The Company had non-accrual loans totaling $1.2 million equal to 0.53% of total loans at December 31, 2012, compared to non-accrual loans of $2.3 million or 1.07% of total loans a year ago.Total non-accrual loans and loans 30 or more days past due decreased to 0.76% of loans outstanding at December 31, 2012 from 1.30% of loans outstanding on December 31, 2011. Total deposits at December 31, 2012 were $340 million, compared to $345 million in total deposits on December 31, 2011.Total deposits at December 31, 2011included a business checking account short-term deposit of $19 million that was deposited in late December 2011 and was withdrawn in early January 2012.Excluding this prior year-end anomaly, total deposits for the year 2012 increased by $14 million or 4%. This growth was all in core deposits (Demand, Savings and NOW accounts).Compared to December 31, 2011, demand deposits, adjusted for the prior year-end anomaly, increased $8 million or 9%, andsavings and NOW deposits increased $11 million or 7%, while time deposits decreased by $5 million or 6%. At year-end 2012, 27% of total deposits were in non-interest bearing demand accounts, 52% were in low-cost savings and NOW accounts, and 21% were in time deposits. Capital levels for the Simsbury Bank & Trust Company on December 31, 2012 were above those required to meet the regulatory “well-capitalized” designation. - 8 - Results of Operations for the Years Ended December 31, 2012, 2011, and 2010 Net Interest Income and Net Interest Margin The Bank’s earnings depend largely upon the difference between the income received from its loan portfolio and investment securities and the interest paid on its liabilities, mainly interest paid on deposits.This difference is “net interest income.”The net interest income, when expressed as a percentage of average total interest-earning assets, is referred to as the net interest margin.The Bank’s net interest income is affected by the change in the level and the mix of interest-earning assets and interest-bearing liabilities, referred to as volume changes.The Bank’s net interest margin is also affected by changes in yields earned on assets and rates paid on liabilities, referred to as rate changes.Interest rates charged on the Bank’s loans are affected principally by the demand for such loans, the supply of money available for lending purposes and competitive factors.These factors are in turn affected by general economic conditions and other factors beyond the Bank’s control, such as federal economic policies, the general supply of money in the economy, legislative tax policies, governmental budgetary matters, and the actions of the Federal Reserve. Net interest and dividend income totaled $10,526,000 in 2012, which is an increase of $333,000, or 3.3%, from 2011.Average earning assets grew to $337 million at December 31, 2012 from $317 million at December 31, 2011 primarily due to an increase in mortgage backed securities and an increase in total loans.The Bank’s net interest spread and net interest margin decreased to 3.09% and 3.18%, respectively, during 2012 as compared to 3.13% and 3.27%, respectively, during 2011. The following table presents the average amounts outstanding for the major categories of the Bank’s interest-earning assets and interest-bearing liabilities and the average interest rates earned or paid thereon for the years ended December 31, 2012, 2011 and 2010. - 9 - NET INTEREST INCOME (Dollars in thousands) For the Year Ended 12/31/12 Average Balance Interest Yield Federal funds sold and overnight deposits $ $
